United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2195
                        ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                             Zachariah Adam Jindra,

                      lllllllllllllllllllllDefendant - Appellant,
                                       ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                            Submitted: April 23, 2020
                              Filed: April 28, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

     Zachariah Jindra appeals after he pleaded guilty to conspiring to distribute
methamphetamine, and the district court1 sentenced him within the advisory

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
sentencing guideline range. His counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the reasonableness of the sentence.

       After carefully reviewing the record, we conclude that the district court did not
abuse its discretion by imposing a sentence within the advisory range. There is no
indication that the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc); see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014). We
further conclude that the district court did not abuse its discretion in declining to vary
from the advisory range based on the ten-to-one ratio between pure methamphetamine
and mixtures containing methamphetamine in the drug conversion tables. The court
addressed Jindra’s arguments, considered his submissions, and concluded that a
downward variance was not warranted. See United States v. Lewis, 593 F.3d 765, 773
(8th Cir. 2010).

        Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. The judgment of the district court
is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                           -2-